DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIM (US 20180096935).
Regarding claim 1, KIM discloses an integrated circuit (IC) product, comprising: 
a first conductive source/drain contact structure (contact 320 to the left of 394, see fig 4, para 35) of a first transistor (transistor whose gate is to the left of 394, see fig 4, para 18);
 an insulating source/drain cap (insulator 220, see fig 4-5, para 24) positioned above at least a portion of an upper surface of said first conductive source/drain contact structure (220 is above 320, see fig 4-5); 
a gate-to-source/drain (GSD) contact structure (conductive structure comprising 334 and 394, see fig 3, para 18) that is conductively coupled to said first conductive source/drain contact structure (334/394 is directly coupled to 320, see fig 4-5) and a first gate structure (394 is directly in contact with 
a gate contact structure (fig 5, 392, para 18) that is conductively coupled to a second gate structure (392 is directly coupled to a gate electrode 270 of another transistor, see fig 5, para 18) of a third transistor (transistor whose gate is directly under 392, see fig 5), wherein an upper surface of each of said GSD contact structure and said gate contact structure (upper surfaces of 392 and 394, see fig 5) is positioned at a first level that is at a level that is above a level of an upper surface of said insulating source/drain cap (upper surfaces of 392 and 394 are above 220, see fig 4-5).
wherein said GSD contact structure physically contacts at least one of a side surface and said upper surface of said first conductive source/drain contact structure (334 directly contacts an upper surface of 320, see fig 4), and
wherein a bottom surface of said GSD contact structure physically contacts an entirety of an upper surface of said first gate structure of the second transistor (394 directly contacts an entire upper surface of 270, see fig 4).
Regarding claim 4, KIM discloses the IC product of claim 1, wherein said third transistor further comprises a second conductive source/drain contact structure (the transistor under 392 has contacts 320, see fig 5, para 35) and 
wherein said IC product further comprises first (fig 5, 414, para 19) and second (fig 5, 420, para 19) separate conductive contact structures, said first conductive contact structure being positioned above and conductively coupled to said gate contact structure (414 is directly coupled to 392, see fig 5), said second conductive contact structure being positioned above and conductively coupled to said second conductive source/drain contact structure (420 is directly coupled to 394, see fig 5).
Regarding claim 6, KIM discloses the IC product of claim 1, further comprising a first sidewall spacer (spacers 160 around the first gate, see fig 4-5 and 13, 160, para 28) positioned adjacent said first 
Regarding claim 9, KIM discloses the IC product of claim 1, wherein said third transistor has an active region (the region of 105 underneath the gate under 392, see fig 4-5, para 21) and wherein an entirety of said gate contact structure is positioned vertically above said active region of said third transistor (392 is on a higher level than 110, see fig 4-5).
Regarding claim 10, KIM discloses an integrated circuit (IC) product, comprising: 
a first conductive source/drain contact structure (contact 320 to the left of 394, see fig 4, para 35) of a first transistor (transistor whose gate is to the left of 394, see fig 4, para 18);
 an insulating source/drain cap (insulator 220, see fig 4-5, para 24) positioned above at least a portion of an upper surface of said first conductive source/drain contact structure (220 is above 320, see fig 4-5); 
a second transistor (transistor whose gate is directly under 394, see fig 4, para 18) comprising a first gate structure (gate 280 of that transistor, see fig 4, para 18); 
a first sidewall spacer (fig 4-5 and 13, 160, para 28) positioned adjacent said first gate structure of said second transistor (the spacers are on either side of the gates, see fig 4 and 13); 
a gate-to-source/drain (GSD) contact structure (conductive structure comprising 334 and 394, see fig 3, para 18) that is conductively coupled to said first conductive source/drain contact structure (334/394 is directly coupled to 320, see fig 4-5) and said first gate structure of said second transistor (394 is directly coupled to 270, see fig 4), wherein said GSD contact structure physically contacts at least one of a side surface and said upper surface of said first conductive source/drain contact structure (334 directly contacts an upper surface of 320, see fig 4) and wherein a bottom surface of said GSD contact structure physically contacts an entirety of an upper surface of said first gate structure (394 is in direct 
a gate contact structure (fig 5, 392, para 18) that is conductively coupled to a second gate structure (392 is directly coupled to a gate electrode 270 of another transistor, see fig 5, para 18) of a third transistor (transistor whose gate is directly under 392, see fig 5), wherein an upper surface of each of said GSD contact structure and said gate contact structure (upper surfaces of 392 and 394, see fig 5) is positioned at a first level that is at a level that is above a level of an upper surface of said insulating source/drain cap (upper surfaces of 392 and 394 are above 220, see fig 4-5).
Regarding claim 12, KIM discloses the IC product of claim 10, wherein said third transistor further comprises a second conductive source/drain contact structure (the transistor under 392 has contacts 320, see fig 5, para 35) and 
wherein said IC product further comprises first (fig 5, 414, para 19) and second (fig 5, 420, para 19) separate conductive contact structures, said first conductive contact structure being positioned above and conductively coupled to said gate contact structure (414 is directly coupled to 392, see fig 5), said second conductive contact structure being positioned above and conductively coupled to said second conductive source/drain contact structure (420 is directly coupled to 394, see fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 8, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 201800096935) in view of CHEN (US 20140349476).
claim 3, KIM discloses the IC product of claim 1.
KIM fails to explicitly disclose a device, wherein said GSD contact structure physically contacts both the side surface and said upper surface of said first conductive source/drain contact structure.
CHEN discloses a device, wherein said GSD contact structure physically contacts both a side surface and said upper surface of said first conductive source/drain contact structure (64a directly contacts upper and side surfaces of 15, see fig 12).
KIM and CHEN are analogous art because they both are directed towards transistor semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the GSD shape of CHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the GSD shape of CHEN in order to provide better yields (see CHEN para 6).
Regarding claim 8, KIM discloses the IC product of claim 6, further comprising: 
a second sidewall spacer (spacers 160 around the second gate, see fig 4-5 and 13, 160, para 28) positioned adjacent said second gate structure of said third transistor, said first and second sidewall spacers comprising a first material (160 can be SiN, see para 28).
KIM fails to explicitly disclose a device a third sidewall spacer positioned above said second sidewall spacer, said third sidewall spacer comprising a second material that is different from said first material, wherein a first surface of said gate contact structure physically contacts an upper surface of said second gate structure and a second surface of said gate contact structure physically contacts an upper surface of said third sidewall spacer.
CHEN discloses a device a third sidewall spacer (far right insulating plug 20/22, see fig 12, para 15) positioned above said second sidewall spacer (20/22 extends above 18, see fig 12), said third 
KIM and CHEN are analogous art because they both are directed towards transistor semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the sidewall spacers of CHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the sidewall spacers of CHEN in order to provide better yields (see CHEN para 6).
Regarding claim 11, KIM discloses the IC product of claim 10.
KIM fails to explicitly disclose a device, wherein said GSD contact structure physically contacts both said side surface and said upper surface of said first conductive source/drain contact structure.
CHEN discloses a device, wherein said GSD contact structure physically contacts both said side surface and said upper surface of said first conductive source/drain contact structure (64a directly contacts upper and side surfaces of 15, see fig 12).
KIM and CHEN are analogous art because they both are directed towards transistor semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the GSD shape of CHEN because they are from the same field of endeavor.

Regarding claim 14, KIM discloses the IC product of claim 10, further comprising: 
a second sidewall spacer (spacers 160 around the second gate, see fig 4-5 and 13, 160, para 28) positioned adjacent said second gate structure of said third transistor, said first and second sidewall spacers comprising a first material (160 can be SiN, see para 28).
KIM fails to explicitly disclose a device a third sidewall spacer positioned above said second sidewall spacer, said third sidewall spacer comprising a second material that is different from said first material, wherein a first surface of said gate contact structure physically contacts an upper surface of said second gate structure and a second surface of said gate contact structure physically contacts an upper surface of said third sidewall spacer.
CHEN discloses a device a third sidewall spacer (far right insulating plug 20/22, see fig 12, para 15) positioned above said second sidewall spacer (20/22 extends above 18, see fig 12), said third sidewall spacer comprising a second material (20 can be SiO, see para 15) that is different from said first material, wherein a first surface of said gate contact structure physically contacts an upper surface of said second gate structure (a lower surface of 64 is in direct contact with an upper surface of 12, see fig 12) and a second surface of said gate contact structure physically contacts an upper surface of said third sidewall spacer (a lower surface of 64 is in direct contact with an upper surface of 20/22, see fig 12).
KIM and CHEN are analogous art because they both are directed towards transistor semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the sidewall spacers of CHEN because they are from the same field of endeavor.
.
Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 201800096935) in view of HUNG (US 20140327080).
Regarding claim 5, KIM discloses the IC product of claim 4.
KIM fails to explicitly disclose a device, further comprising: 
a first conductive line that is positioned vertically above at least a portion of both said GSD contact structure and said gate contact structure, wherein said first conductive line is conductively coupled to said first conductive contact structure and wherein an insulating material is positioned vertically between said first conductive line and said GSD contact structure; and 
a second conductive line that is positioned vertically above and conductively coupled to said second conductive contact structure.
HUNG discloses a device, further comprising: 
a first conductive line (left trace 64, see fig 9, para 24) that is positioned vertically above at least a portion of both said GSD contact structure and said gate contact structure, wherein said first conductive line is conductively coupled to said first conductive contact structure (64 is in contact with 62, see fig 9) and wherein an insulating material (fig 9, 60, para 24) is positioned vertically between said first conductive line and said GSD contact structure; and 
a second conductive line (middle trace 64, see fig 9, para 24) that is positioned vertically above and conductively coupled to said second conductive contact structure.
KIM and HUNG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the conductive lines of HUNG in order to provide better yields (see HUNG para 6).
Regarding claim 13, KIM discloses the IC product of claim 12.
KIM fails to explicitly disclose a device, further comprising: 
a first conductive line that is positioned vertically above at least a portion of both said GSD contact structure and said gate contact structure, wherein said first conductive line is conductively coupled to said first conductive contact structure and wherein an insulating material is positioned vertically between said first conductive line and said GSD contact structure; and 
a second conductive line that is positioned vertically above and conductively coupled to said second conductive contact structure.
HUNG discloses a device, further comprising: 
a first conductive line (left trace 64, see fig 9, para 24) that is positioned vertically above at least a portion of both said GSD contact structure and said gate contact structure, wherein said first conductive line is conductively coupled to said first conductive contact structure (64 is in contact with 62, see fig 9) and wherein an insulating material (fig 9, 60, para 24) is positioned vertically between said first conductive line and said GSD contact structure; and 
a second conductive line (middle trace 64, see fig 9, para 24) that is positioned vertically above and conductively coupled to said second conductive contact structure.
KIM and HUNG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the conductive lines of HUNG in order to provide better yields (see HUNG para 6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811